EXHIBIT NO. 10.52

FIRST AMENDMENT TO THE
WILLIAM H. McGAUGHEY
EMPLOYMENT AGREEMENT




This First Amendment (“First Amendment”) to that certain Employment Agreement
dated November 29, 2004, with an effective date of January 4, 2005 (the
“Original Agreement”), is entered into as of March 10, 2008, and shall be deemed
effective as of July 1, 2007, by and between William H. McGaughey, an individual
(“Executive”), and Temecula Valley Bank (“Bank”).


R E C I T A L


Pursuant to the recommendation of the Executive Officer Compensation Committee,
with such recommendations adopted by the Bank's Board of Directors on July 25,
2007, Bank and Executive wish to amend the Original Agreement as provided in
this First Amendment.


A G R E E M E N T


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereby agree and consent to the
amendment of the Original Agreement, effective on the date hereof, as follows:


1.           Each reference in the Original Agreement to “Executive Vice
President” shall instead be a reference to “Senior Executive Vice President.”


2.           The recital of the Original Agreement is hereby deleted and
replaced with the following recital:
 
“Bank desires that Executive be employed as Senior Executive Vice
President/Treasurer/Director of Capital Markets and Executive desires to be so
employed    subject to the terms and conditions herein stated.”



3.           Section 2.1 of the Original Agreement is hereby deleted and
replaced with the following:


“2.1           Duties.  Executive shall perform the duties of Treasurer/Director
of Capital Markets, as assigned by Bank's Chief Executive Officer, subject to
the powers by law vested in the Board of Directors of Bank and Bank's
shareholders. During the Term, Executive shall perform the services herein
contemplated to be performed by Executive with due care faithfully, diligently,
to the best of Executive's ability and in compliance with all applicable laws
and Bank's Articles of Incorporation and Bylaws.”


4.           Section 3.2(a) of the Original Agreement is hereby deleted and
replaced with the following:


“3.2           Bonus.
 
(a) For each year within the Term, Executive shall be entitled to an annual
Incentive Bonus, determined in accordance with this Section, if the Threshold
Test is met. The Threshold Test shall be deemed to have been met if: (i) Bank's
regular outside independent loan reviewer gives a favorable review of the
overall SBA loan quality of the Bank; and (ii) the latest report of supervisory
activity relative to Bank issued by the Bank's principal bank regulator rates
Bank operations no less than satisfactory. The annual Incentive Bonus shall be
the greater of: $100,000, or .75% of the pre-tax profit of Bank. “Pre-Tax
Profit” shall mean the consolidated net income of Temecula Valley Bancorp Inc.
(“Company”) after the payment of all bonus amounts paid by Bank and before the
payment of taxes. The Incentive Bonus shall be paid on or before March 15 of the
calendar year following the calendar year in which it was earned.”
 
1

--------------------------------------------------------------------------------

 



5.           Section 3.5 is hereby deleted and replaced with the following:


“3.5           Group Medical and Other Benefits.  Bank shall provide for
Executive's participation in the medical and other benefit plans offered to
other similarly titled employees of Bank. Executive will also be eligible to
participate in an Executive deferred compensation plan and a salary continuation
program, on terms agreeable to Bank and Executive.”


6.           Section 4.4 is hereby deleted and replaced with the following:


“4.4           Vesting of Options Upon Change Of Control.  Executive’s option
agreements covering Company stock options to be issued to him, from time to
time, shall provide that in the event of a Change of Control (as defined below),
all options shall vest immediately prior to any Change of Control. “Change of
Control” means a change in the ownership of Bank or Company (Section
1.409A-3(i)(5)(v)) of the 409A regulations of the Internal Revenue Code, a
change in the effective control of Bank or Company (Section 1.409A-3(i)(5)(vi)),
or a change in the ownership of a substantial portion of the assets of Bank or
Company (Section 1.409A-3(i)(5)(vii)). Notwithstanding the foregoing, a Change
of Control shall not be deemed to have occurred as a result of any transaction
whose primary purpose is to change the jurisdiction of incorporation of Company
or Bank or the transfer is to an “Affiliate,” as that term is defined in 12
U.S.C. Section 371c.”


7.           A new Section 6 is added as follows:
 
2

--------------------------------------------------------------------------------

 


“6.           Restriction on Timing of Distributions.


Notwithstanding any provision of this Agreement to the contrary, distributions
to Executive may not commence earlier than six (6) months after the date of a
Separation from Service (as defined below) (or, if earlier, the date of death of
Executive) if, pursuant to Internal Revenue Code Section 409A, as may be amended
from time to time (“Section 409A”), Executive is considered a “specified
employee” (under Internal Revenue Code Section 416(i)) of Bank if any stock of
Bank or Company is publicly traded on an established securities market, or
otherwise. In the event a distribution is delayed pursuant to this Section 5,
the originally scheduled distribution shall be delayed for six months, and shall
commence instead on the first day of the seventh month following Separation from
Service. If payments are scheduled to be made in installments, the first six
months of installment payments shall be delayed, aggregated and paid instead on
the first day of the seventh month, after which all installment payments shall
be made on their regular schedule. If payment is scheduled to be made in a lump
sum, the lump sum payment shall be delayed for six months and instead be made on
the first day of the seventh month. “Separation from Service” shall mean that
Executive has experienced a termination of employment from Bank which will be
deemed to have occurred where the facts and circumstances indicate that
Executive and Bank reasonably anticipated that Executive would permanently
reduce his level of bona fide service to Bank to a level not to exceed 25% of
the average level of bona fide services provided to Bank in the immediately
preceding 12 months.”


8.           Continued Effect.  Except as otherwise expressly provided herein,
the Original Agreement continues in full force and effect, in accordance with
its terms.


9.           Miscellaneous.  This First Amendment will be governed in all
respects by the laws of the State of California as such laws are applied to
agreements between California residents entered into and to be performed
entirely within California. This First Amendment constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and supersedes all prior written and oral agreements, representations and
commitments, if any, between the parties with respect to such subjects. This
First Amendment may be executed in any number of counterparts, each of which
will be an original, but all of which together will constitute one instrument.


IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the effective date established in the first paragraph of this First Amendment.


EXECUTIVE




/s/ William H. McGaughey
William H. McGaughey






TEMECULA VALLEY BANK




By:           /s/ Stephen H. Wacknitz
Stephen H. Wacknitz
President and Chief Executive Officer

 
3 

--------------------------------------------------------------------------------

 
